The only question to be determined on this appeal is whether the plaintiff is "a person who has left work solely by reason of governmental regulation or statute" so as to except him from ineligibility under § 2313c of the 1953 Supplement to the General Statutes.
The plaintiff lost his job as a taxicab driver because his license had been revoked by the motor vehicle commissioner for failure to make full restitution for damage done by him in an automobile accident and for failure to furnish proof of financial responsibility under the statute, § 1044c of the 1953 Supplement.
It is obvious from the finding that the statute was not the sole cause of the unemployment. The chain of events included his driving an uninsured automobile (not his employer's), his involvement in an accident, his failure to make full restitution and finally his failure or inability to furnish proof of financial responsibility. Regardless of whether § 1044c is the type of statute contemplated by the exception, factors other than the statute, over which the plaintiff had control, contributed to his losing his license and his job.
   The appeal is sustained and the case is remanded to the commissioner for entry of a new award in conformity with this opinion.